Mitchell, J.
1878 G. S. ch. 124, § 17, does not make bills of lading and warehouse receipts “negotiable,” in the proper sense of the term, or put them on the footing of promissory notes and hills of exchange, but was intended merely to prescribe the mode of transferring or assigning such instruments, and to provide that their transfer should, for certain purposes, be equivalent to an actual transfer and delivery of the property itself. National Bank of Commerce v, Chicago, B. & N. Ry. Co., 44 Minn. 224-236, (46 N. W. Rep. 342, 560.) Hence, if defendant is prevented from asserting, as against plaintiff,, its lien for “advanced charges,” it must be on the ground that it is equitably estopped from doing so, as against an innocent purchaser, by reason of the statements or representations contained in. its warehouse receipt issued to plaintiff’s assignor, Stevens & Co.
It is not pretended that this receipt contains any affirmative misstatement of fact. The most that is or can be claimed is that by omitting to state the amount of “advanced charges,” and leaving; that item blank, the defendant thereby in effect represented that there were no such charges. We cannot assent to this proposition. The receipt expressly stated that the goods were deliverable “on-payment of charges,” without specifying their nature or amount.
(Opinion published 56 N. W. Rep. 583.)
The blanks for the amounts of “storage” and “advanced” charges were both left unfilled, and, if the failure to state the amount of the latter amounted to a representation that there were no such' charges, then with equal reason it could be claimed that the failure to state the charges for storage amounted to a representation that there were to be none. Such a position is not tenable. The receipt, on its face, informed any one dealing with it that the property was subject to charges, but was silent as to their nature or amount. This was sufficient to put a purchaser of the property upon inquiry as to the amount and character of the charges upon it in the hands of the defendant. Stein v. Rheinstrom, 47 Minn. 476, (50 N. W. Rep. 827.)
Order affirmed.
Yanderburgh, J., took no part.